Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 1 of 22 PageID 155




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


DARELL DEVON MOORE,

       Plaintiff,

v.                                                  Case No. 3:19-cv-799-MMH-JBT

H. GEORGE, et al.,

       Defendants.


                                        ORDER

                                        I. Status

       Plaintiff Darell Devon Moore, an inmate in the custody of the Florida

Department of Corrections (FDOC), initiated this action on June 30, 2019,

pursuant to the mailbox rule,1 by filing a pro se Civil Rights Complaint (Doc.

1; Complaint) under 42 U.S.C. § 1983. As Defendants, Moore sues Dr. H.

George, Nurse Tyler D. Oswald, and Nurse Danielle M. Pippins Lee in their

individual capacities. Complaint at 1-2. Moore asserts Defendants were

deliberately indifferent to his serious medical needs in violation of his rights

protected by the Eighth Amendment to the United States Constitution. See

generally id. As relief, Moore seeks $150,000 in compensatory damages and


       1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (under the mailbox rule, pleadings
are filed on the respective date that an inmate hands the pleading to prison authorities for
mailing to the court).
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 2 of 22 PageID 156




$150,000 in punitive damages against each Defendant, as well as declaratory

relief and any additional relief that the Court deems just, proper, and

equitable. Id. at 10.

      Before the Court is the Motion to Dismiss filed by Defendants Lee and

Oswald, in which Defendants argue that Moore failed to exhaust his

administrative remedies, as required by the Prison Litigation Reform Act

(PLRA), before filing the instant 42 U.S.C. § 1983 lawsuit. See Defendants

Danielle M. Pippins Lee and Tyler D. Oswald’s Motion to Dismiss and

Incorporated Memorandum of Law (Doc. 24; Motion). The Court advised Moore

that the granting of a motion to dismiss would be an adjudication of the case

that could foreclose subsequent litigation on the matter and allowed him an

opportunity to respond to the Motion. See Order of Special Appointment;

Directing Service of Process upon Defendants; Notice to Plaintiff (Doc. 8.).

Moore filed his response in opposition to the Motion. See Plaintiff’s Opposition

to Defendants Danielle M. Pippin Lee and Tyler D. Oswald’s Motion to Dismiss

and Incorporated Memorandum of Law (Doc. 31; Response). With leave of the

Court, Defendants filed a reply in support of their Motion. See Defendants

Danielle M. Pippin Lee and Tyler D. Oswald’s Reply in Support of their Motion

to Dismiss (Doc. 34; Reply). Thus, the Motion is ripe for review.




                                       2
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 3 of 22 PageID 157




                           II. Moore’s Allegations

      In his Complaint, Moore alleges that on March 5, 2018, while housed at

Columbia Correctional Institution, another prisoner threw a lock at Moore,

hitting Moore above his left eye. Complaint at 3. Moore asserts he defended

himself against the prisoner, causing the prisoner’s blood to get “all over”

Moore. Id. Following the altercation, Defendant Oswald conducted a medical

evaluation of Moore, during which Moore alleges that he advised Oswald that

he could not see out of his left eye and that his vision was blurry. Id. Moore

contends that he also told Oswald that he had “excruciating pain in the head

and eye.” Id. Moore asserts that Oswald ignored Moore’s complaints and

insisted that Moore disclose the name of the other prisoner involved in the

altercation, whose blood now covered Moore’s clothing. Id.

      According to Moore, Defendant George entered the exam room and also

began asking about the blood all over Moore’s clothing. Id. Moore explains that

he then advised George that the vision in his left eye was blurry and he could

not see out of it. Id. at 4. Moore asserts that George ignored Moore’s

“complaints and continued to inquire into the blood on [Moore’s] clothing.” Id.

Moore states that when he told Defendants George and Oswald that he did not

know the name of the other prisoner, George and Oswald became angry at

Moore. Id. He states “Oswald started yelling a[t] [Moore] that the other

prisoner could die if he did not tell them the other prisoner[’]s name.” Id. When

                                       3
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 4 of 22 PageID 158




Moore again advised that he did not know the other prisoner’s name, Moore

contends that George refused to suture the laceration above Moore’s eye and

instead closed the gash using derma bond. Id. Moore alleges he continued to

tell George that he was experiencing head and eye pain and that he could not

see out of his left eye, but George responded that he did not care. Id.

      According to Moore, George then ordered Moore to leave the treatment

room, and prison officials took Moore to confinement. Id. at 5. Moore alleges

that because of the blunt force trauma, he began losing consciousness while in

his cell. Id. He contends that an unknown individual escorted him back to

medical and sat him in a chair where Moore started vomiting. Id. Moore asserts

Oswald saw him vomiting and losing consciousness “but she did nothing.” Id.

Moore states he again told Oswald that he was still experiencing left eye pain,

felt dizzy, and could not see out of his left eye, but “Oswald ignored [his]

complaints and walked away.” Id. According to Moore, an unknown individual

then escorted Moore back to his confinement cell. Id.

      On March 8, 2018, Moore began feeling an increase in left-eye pressure

and tried to declare a medical emergency, but all security officers ignored him.

Id. at 6. Moore states that on March 10, 2018, he declared another medical

emergency and security took him to medical where Defendant Lee conducted

an evaluation. Id. Moore states he advised Lee that his left eye hurt, his left-

eye vision was gone, and he was experiencing headaches. Id. Lee noted his

                                        4
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 5 of 22 PageID 159




sclera was red and swollen, but advised Moore there was nothing she could do

for him, so against his protest, Lee sent Moore back to his cell. Id. Moore alleges

he tried to declare another medical emergency on March 15, 2018, but security

again ignored his pleas. Id.

      According to Moore, on March 16, 2018, while getting off his bunk, he

lost consciousness. Id. at 7. Medical staff woke Moore and escorted him to

Nurse Downs for a medical evaluation. Id. Nurse Downs documented: “left eye

and surrounding tissue swollen” and “sclera of left eye red.” Id. He advised

Nurse Downs that he had left-eye pressure and had been in pain since March

5, 2018. Id. Moore alleges that Nurse Downs advised there was nothing she

could do for him and that he would have to wait until Monday to see the doctor.

Id. She gave Moore a “handful of ibuprofen” and sent him back to his

confinement cell. Id. The next day, March 17, 2018, when Defendant George

was called into the facility to address an unrelated medical emergency, Nurse

Downs arranged for Defendant George to evaluate Moore. Id. After his medical

assessment, George sent Moore to U.F. Health Shands. Id.

      Moore alleges that hospital doctors immediately conducted a left eye

anterior chamber washout on March 18, 2018. Id. at 8. Hospital staff

discharged Moore on March 20, 2018; and prison officials transported him back

to the hospital for a follow-up on March 30, 2018. Id. He asserts that on June

27, 2018, he had another follow-up with the hospital, during which the eye

                                        5
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 6 of 22 PageID 160




doctor advised Moore “there was nothing that could be done to save his left eye

because the prison had waited too long to send [him] out for surgery.” Id. at 8.

According to Moore, the doctor explained that “had [Moore] been brought to

the hospital for surgery on March 5, 2018, then they would have been able to

save the vision in [his] left eye”; but, “because it had been so long, the pressure

had built up to[o] high and damaged [his] eye beyond repair.” Id. Moore

contends Defendants Oswald and Lee were deliberately indifferent to his

serious medical needs. As a result of their actions, Moore asserts he suffered

permanent vision loss in his left eye, pain, suffering, physical injury, and

emotional distress. Id. at 9-10.

           III. Dismissal of Claims against Defendant George

      Before addressing the merits of the arguments presented by Defendants

Oswald and Lee, the Court addresses the status of Moore’s prosecution of his

claim against Defendant George. On September 9, 2019, the Court directed

service of process on all Defendants. See Order of Special Appointment (Doc.

8). When the United States Marshals returned service of process as unexecuted

for Defendant George on October 1, 2019 (see Doc. 9), the Court requested that

the FDOC provide the Court with the last known place of employment or




                                        6
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 7 of 22 PageID 161




address for Defendant George by November 25, 2019 (see Order (Doc. 13)).2

The Court then sua sponte extended the FDOC’s deadline to comply with the

Court’s Order until February 28, 2020. See Order (Doc. 15). On March 3, 2020,

counsel for the FDOC filed a notice regarding service of process for Defendant

George, advising that Defendant George was an employee of a contracted

medical provider, and thus, the FDOC was unable to provide the last known

address for him. See Department of Corrections’ Notice to Court Regarding

Service of Process for Defendants (Doc. 19).

       In light of the FDOC’s notice, the Court directed Moore to file a notice,

by April 3, 2020, with additional information to identify and serve George. See

Order (Doc. 20). When Moore failed to file a notice by the deadline, the Court

directed Moore to show cause by May 21, 2020, as to why the claims against

George should not be dismissed for Moore’s failure to timely comply with the

Court’s previous Order. See Order to Show Cause (Doc. 23). Thereafter, due to

the COVID-19 pandemic and associated restrictions, the Court sua sponte

extended the deadline for Moore to comply with the Court’s Order to Show

Cause until July 2, 2020. See Order (Doc. 28). The Court advised Moore that

failure to timely comply would result in the dismissal of the claims against



       2The United States Marshals also returned service of process for Defendant Oswald
as unexecuted (see Doc. 10); however, after counsel filed a notice of appearance on behalf of
Defendant Oswald (see Doc. 17), Defendant Oswald waived service of process on March 20,
2020 (see Doc. 21).

                                             7
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 8 of 22 PageID 162




Defendant George without further notice.3 Id. As of the date of this Order, more

than seven months have passed since the deadline expired and Moore has

neither complied with the Court’s Orders (Docs. 20, 23, 28), nor requested

additional time to do so. Given that the designated time to respond to the

Court’s Order (Doc. 23) passed on July 2, 2020, this Court concludes that

dismissal without prejudice of all claims against Defendant George is

appropriate at this time.

            IV. Summary of Parties Positions on Exhaustion

      Defendants Lee and Oswald request dismissal of Moore’s claims against

them because Moore failed to exhaust his administrative remedies before filing

suit. See generally Motion. They argue Moore “did not even initiate the

[FDOC’s] three-step [grievance] process,” and assert that Moore’s “grievance

file does not reveal any pre-lawsuit grievance complaints about Lee, Oswald,

or the medical treatment for [his] eye injury.” Id. at 4. In support of their

Motion, Defendants provide a “Compilation of [Moore’s] Grievance File” (see

id. at 2), which contains three informal grievances and two direct emergency

grievances that Moore submitted between September 2018 and December 2019

(see generally Doc. 27). The only grievance that seemingly references Moore’s




      3On June 19, 2020, the Court reminded Moore to comply with the Court’s Order to
Show Cause (Doc. 23) by July 2, 2020. See Order (Doc. 30). He has not done so.

                                         8
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 9 of 22 PageID 163




eye injury is a September 5, 2018 informal grievance, which states the

following:

             I just went to the eye doctor and found out I’ll never
             gain back my vision in my left eye due to the incident
             that landed me on CM. It[’]s hard for me to cope with.
             I’m only 22 years old, how am I suppose[d] to make a
             living? If you could give me some mental exercises or
             something, this is an emotional strain on me. I would
             be gr[]at[e]ful for any help you can give.

Doc. 27 at 4. FDOC officials responded to this informal grievance on September

10, 2018, advising Moore he had an appointment with mental health scheduled

for October and recommending he discuss his issues at that time. Id. The

record presented contains no evidence that Moore sought any further

administrative review of this informal grievance. See generally Doc. 27.

      The other four grievances that Defendants provide were filed in 2019.

See id. at 6, 7, 8, 11. In three of these 2019 grievances, Moore requests

compensation for property that the FDOC allegedly failed to return to him. See

id. at 6, 7, 8. And in the fourth grievance, Moore requests that the FDOC allow

prisoners to purchase “adult magazines” or “adult films.” Id. at 11.

      In his Response, Moore argues that he tried to exhaust his

administrative remedies “by placing in the grievance box, several [g]rievances

of medical nature directly to the (Warden) after March 5, 2018, and after

March 10, 2018; but [he] never received a [g]rievance receipt or response to any

of the [g]rievances.” Response at 4. According to Moore, “as an alternate

                                       9
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 10 of 22 PageID 164




 method to exhaust his administrative remedies,” on March 15, 2018, he began

 mailing to the Secretary, Inspector General, and the operations manager of the

 Chief Inspector General’s Office letters complaining about Defendants’ denial

 of medical treatment and advising that the FDOC refused to respond to his

 grievances. Id. at 2, 4. In support of this assertion, Moore attaches three

 seemingly identical letters dated March 15, 2018 – the first addressed to Julie

 Jones, the former Secretary of the FDOC; the second addressed to Lester

 Fernandez, Inspector General; and the third addressed to Heather Robinson,

 Operations Manager of the Office of the Inspector General. See Doc. 31-1 at 2-

 7. In each of these three letters, Moore alleges he has been denied medical

 treatment for his left-eye injury. Id. Further, in the letters to Jones and

 Fernandez, Moore alleges the following:

                     I am writ[]ing this letter because I have written
               grievances and hav[e]n’t even received a response to
               my grievances, nor have I received a grievance receipt.
               I believe the grievance office is throwing my
               grievances away. The grievance office is hindering []
               my efforts to exhaust my grievance remedies.

 Id. at 3, 5.4 Moore also attaches a July 25, 2018 follow-up letter to Robinson,

 asking whether Robinson received his March 15, 2018 letter “concerning




        4 Moore only attaches the first page of his March 15, 2018 letter to Robinson. See Doc.
 31-1 at 6.

                                              10
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 11 of 22 PageID 165




 [Moore] being denied medical treatment at Columbia C.I. and also about the

 grievance office throwing [his] grievances away.” Id. at 7.

       Moore also alleges his mother, Charnessia Johnson, directly emailed the

 warden at Columbia asking about her son’s condition and advising that Moore

 was not receiving medical treatment. Response at 4-5. Based on these

 communications, according to Moore, the warden received notice of Moore’s

 claim even though the warden did not receive Moore’s grievances. Id. at 5. To

 support his contention, Moore provides printouts of thirteen emails Johnson

 sent to the warden between March 20, 2018 and May 23, 2018, and printouts

 of eight of the warden’s responses to those emails. See generally Doc. 31-2. A

 review of Johnson’s emails shows that Moore advised Johnson that on March

 5, 2018, officials moved him to confinement after he got into an altercation

 resulting in a severe eye injury, and that while in confinement, Moore did not

 receive medical treatment for twelve to thirteen days. Id. at 2. Johnson’s emails

 also state that an “eye specialist” had contacted Johnson about the prison’s

 failure to transport Moore for follow-up appointments, asking why prison

 officials ignored Moore’s complaints about eye pain, and arguing that prison

 officials’ actions caused Moore’s vision loss. Id. at 6.

       Moore further asserts Johnson filed a complaint directly with the

 Inspector General’s Office and that “Inspector Jonathan Hanson advised the

 [c]omplaint would be forwarded to the Health Service Department for review

                                          11
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 12 of 22 PageID 166




 and action.” Id. at 5. In support of that claim, Moore provides a printout of

 Inspector General’s Office employee Jonathan Hanson’s May 24, 2018 email to

 Johnson stating that Johnson had a “case” pending review; a July 21, 2018

 email from Johnson to Hanson about Moore’s delay in medical treatment; and

 Hanson’s July 23, 2018 email advising the matter would be referred to Health

 Services. See Doc. 31-3. Moore argues that this record evidence shows he “made

 all the necessary attempts to exhaust his” administrative remedies, but prison

 officials hindered his efforts to file grievances and rendered the grievance

 process unavailable, which he claims is common at Columbia C.I. Response at

 5.

                                  V. Analysis

       The PLRA requires that Moore exhaust his available administrative

 remedies before pursuing a § 1983 claim about prison conditions. See 42 U.S.C.

 § 1997e(a) (“No action shall be brought with respect to prison conditions under

 section 1983 . . . until such administrative remedies as are available are

 exhausted.”); see also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006) (noting that

 a prisoner must exhaust administrative remedies before challenging the

 conditions of confinement, and concluding that the PLRA demands “proper

 exhaustion”). Nevertheless, Moore need not “specially plead or demonstrate

 exhaustion in [his] complaint[].” See Jones v. Bock, 549 U.S. 199, 216 (2007).



                                       12
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 13 of 22 PageID 167




 Instead, the United States Supreme Court has recognized that “failure to

 exhaust is an affirmative defense under the PLRA[.]” Id.

       Importantly, exhaustion of available administrative remedies is “a

 precondition to an adjudication on the merits.” Bryant v. Rich, 530 F.3d 1368,

 1374 (11th Cir. 2008). See also Jones, 549 U.S. at 211. The Supreme Court has

 instructed   that   while   “the   PLRA       exhaustion   requirement   is   not

 jurisdictional[,]” Woodford, 548 U.S. at 101, “exhaustion is mandatory . . . and

 unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

 (11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211). Not only is there

 a recognized exhaustion requirement, “the PLRA . . . requires proper

 exhaustion” as set forth in applicable administrative rules and policies of the

 institution. Woodford, 548 U.S. at 93.

                    Because exhaustion requirements are designed
              to deal with parties who do not want to exhaust,
              administrative law creates an incentive for these
              parties to do what they would otherwise prefer not to
              do, namely, to give the agency a fair and full
              opportunity      to     adjudicate     their    claims.
              Administrative law does this by requiring proper
              exhaustion of administrative remedies, which “means
              using all steps that the agency holds out, and doing so
              properly (so that the agency addresses the issues on
              the merits).”

 Id. at 90 (citation omitted). Indeed, “[p]roper exhaustion demands compliance

 with an agency’s deadlines and other critical procedural rules[.]” Id.



                                          13
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 14 of 22 PageID 168




       In Ross v. Blake, the Supreme Court instructed that “[c]ourts may not

 engraft an unwritten ‘special circumstances’ exception onto the PLRA’s

 exhaustion requirement. The only limit to § 1997e(a)’s mandate is the one

 baked into its text: An inmate need exhaust only such administrative remedies

 as are ‘available.’” 136 S. Ct. 1850, 1862 (2016). For an administrative remedy

 to be available, the “remedy must be ‘capable of use for the accomplishment of

 [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008)

 (quoting Goebert v. Lee Cnty., 510 F.3d 1312, 1322-23 (11th Cir. 2007)). In

 Ross, the Court identified three circumstances in which an administrative

 remedy would be considered “not available.” Ross, 136 S. Ct. at 1859. First, “an

 administrative procedure is unavailable when (despite what regulations or

 guidance materials may promise) it operates as a simple dead end—with

 officers unable or consistently unwilling to provide any relief to aggrieved

 inmates.” Id. Next, “an administrative scheme might be so opaque that it

 becomes, practically speaking, incapable of use.” Id. Finally, a remedy may be

 unavailable “when prison administrators thwart inmates from taking

 advantage of a grievance process through machination, misrepresentation, or

 intimidation.” Id. at 1860.

       Because failure to exhaust administrative remedies is an affirmative

 defense, Defendants Lee and Oswald bear “the burden of proving that [Moore]

 has failed to exhaust his available administrative remedies.” Turner v.

                                       14
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 15 of 22 PageID 169




 Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The Eleventh Circuit has

 articulated a two-step process that the Court must employ when examining

 the issue of exhaustion of administrative remedies.

                    In Turner v. Burnside we established a two-step
             process for resolving motions to dismiss prisoner
             lawsuits for failure to exhaust. 541 F.3d at 1082. First,
             district courts look to the factual allegations in the
             motion to dismiss and those in the prisoner’s response
             and accept the prisoner’s view of the facts as true. The
             court should dismiss if the facts as stated by the
             prisoner show a failure to exhaust. Id. Second, if
             dismissal is not warranted on the prisoner’s view of
             the facts, the court makes specific findings to resolve
             disputes of fact, and should dismiss if, based on those
             findings, defendants have shown a failure to exhaust.
             Id. at 1082–83; see also id. at 1082 (explaining that
             defendants bear the burden of showing a failure to
             exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015).

       State law “determines what steps are required to exhaust.” Dimanche v.

 Brown, 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218

 (stating that “it is the prison’s requirements, and not the PLRA, that define

 the boundaries of proper exhaustion”). The FDOC provides inmates with a

 three-step grievance process for exhausting administrative remedies. As the

 Eleventh Circuit has described it:

                   The grievance procedure applicable to Florida
             prisoners is set out in § 33-103 of the Florida
             Administrative Code. Section 33-103 contemplates a
             three-step sequential grievance procedure: (1)
             informal grievance; (2) formal grievance; and then (3)

                                        15
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 16 of 22 PageID 170




             administrative appeal. Dimanche, 783 F.3d at 1211.
             Informal grievances are handled by the staff member
             responsible for the particular area of the problem at
             the institution; formal grievances are handled by the
             warden of the institution; and administrative appeals
             are handled by the Office of the Secretary of the
             FDOC. See Fla. Admin. Code. §§ 33-103.005–103.007.
             To exhaust these remedies, prisoners ordinarily must
             complete these steps in order and within the time
             limits set forth in § 33-103.011, and must either
             receive a response or wait a certain period of time
             before proceeding to the next step. See id. § 33-
             103.011(4).

 Pavao, 679 F. App’x at 824. However, the ordinary three-step procedure does

 not necessarily apply in all instances. A prisoner may skip the informal

 grievance step and immediately file a formal grievance for issues pertaining to

 various things, including “medical grievances” or “a formal grievance of a

 medical nature.” Fla. Admin. Code r. 33-103.005(1); Fla. Admin. Code r. 33-

 103.008. If a prisoner is permitted to bypass the informal grievance step, he

 must file the formal grievance with the warden within 15 days from the date

 on which the incident or action being grieved occurred. Fla. Admin. Code r. 33-

 103.011(1)(b). A response must be provided to the inmate within 20 days of

 receipt of the formal grievance. Fla. Admin. Code r. 33-103.006(6). “If the

 inmate is unsatisfied with the resolution of a formal grievance, he may appeal

 the grievance to the Office of the Secretary using Form DC1-303 (same form as

 a formal grievance).” Jenkins v. Sloan, 826 F. App’x 833, 835 (11th Cir. 2020)

 (citing Fla. Admin. Code Ann. R. 33-103.007). The grievance appeal to the

                                       16
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 17 of 22 PageID 171




 Office of the Secretary must be received within 15 days from the date the

 response to the formal grievance is returned to the inmate. Fla. Admin. Code

 r. 33-103.11(c).

       Further, an inmate may skip the informal and formal grievance steps

 and file a direct emergency grievance with the Office of the Secretary, if the

 issue involves an emergency, reprisal, protective management, admissible

 reading material, release date calculations, banking issues, sexual abuse

 committed by the warden, or HIPAA violations. Fla. Admin. Code r. 33-

 103.007(3)(a). When a prisoner files a direct emergency grievance with the

 Secretary, he must do so “within 15 calendar days from the date on which the

 incident or action which is the subject of the grievance occurred.” Fla. Admin.

 Code r. 33-103.011(d).

       Here, the Court finds that Moore’s allegations in the Response, taken as

 true, preclude dismissal of this action at the first step of Turner. See Ross, 136

 S. Ct. at 1860; see also Jackson v. Griffin, 762 F. App’x 744, 746 (11th Cir.

 2019) (holding disputes about availability of administrative remedies are

 questions of fact that can bar dismissal at Turner’s first step). As such, the

 Court will proceed to Turner’s second step and make specific findings to resolve

 the disputed factual issues related to exhaustion.

       In resolving the disputed factual issues here, the Court finds that Moore

 did not complete the administrative process in accordance with applicable

                                        17
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 18 of 22 PageID 172




 grievance procedures set forth in rule 33-103 of the Florida Administrative

 Code. Moore alleges that he attempted to exhaust his administrative remedies

 by bypassing the informal grievance step and filing multiple formal grievances

 of a medical nature directly with the warden to initiate the process. Even

 accepting that assertion as true, however, Moore does not allege that he filed

 a grievance appeal with the Secretary to fully exhaust his administrative

 remedies under that two-step route. While Moore argues that his March 15,

 2018 letter to the Secretary (Doc. 31-1) should be seen as an “alternate method

 to exhaust his administrative remedies,” nothing in the record suggests that

 he intended the letter to be a grievance appeal or that the Secretary treated

 the letter as a grievance appeal. Indeed, because Moore alleges he continued

 to file formal grievances with the warden “after March 10, 2018,” a March 15,

 2018 grievance appeal would have been premature.

       Further, Moore’s March 15, 2018 letters to the Secretary, the Inspector

 General, and the Operations Manager of the Office of the Chief Inspector

 General did not satisfy the requirements of a direct emergency grievance. See

 Schlicher v. Fla. Dep’t of Corr., 399 F. App’x 538, 539 (11th Cir. 2010) (rejecting

 the plaintiff’s argument that writing letters to the Secretary of the FDOC, a

 federal judge, and the inspector general, and making verbal complaints to

 various prison officials, were sufficient to satisfy the exhaustion requirement);

 see, e.g., Bracero v. Sec’y, Fla. Dep’t of Corr., 748 F. App’x 200, 203 (11th Cir.

                                         18
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 19 of 22 PageID 173




 2018) (citing Fla. Admin. Code r. 33-103.007(6)(a) and finding the plaintiff’s

 letter to Secretary did not qualify as direct grievance). Thus, these letters

 cannot replace the filing of grievances in accordance with the administrative

 grievance process.

       Johnson’s email exchange with the warden also did not excuse Moore

 from complying with the FDOC’s grievance process. See Brown v. Sikes, 212

 F.3d 1205, 1207 (11th Cir. 2000) (holding that “when a state provides a

 grievance procedure for its prisoners, . . . an inmate alleging harm suffered

 from prison conditions must file a grievance and exhaust the remedies

 available under that procedure before pursuing a § 1983 lawsuit”). Notably,

 even if the emails to the warden could be seen as formal grievances of a medical

 nature, the record is still devoid of evidence that Moore filed a grievance appeal

 with the Secretary afterward. Too, Johnson’s email exchange and complaint

 filed with the Office of the Inspector General “are not relevant to the question

 of exhaustion because they are not part of the prison grievance procedure, and

 therefore are outside the ‘boundaries of proper exhaustion.’” Pavao, 679 F.

 App’x at 825 (finding that the plaintiff’s efforts to seek redress from Inspector

 General did not show exhaustion).

       As an alternate argument, Moore contends that his administrative

 remedies were unavailable, relieving him of any obligation to complete the

 applicable grievance process. He advances two theories in support of

                                        19
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 20 of 22 PageID 174




 unavailability. First, he asserts that the warden’s failure to respond to his

 grievances prevented him from completing the grievance process. But the

 warden’s failure to respond does not render the process unavailable. Indeed,

 even assuming the warden failed to respond to the formal grievances, “the

 grievance procedure provides that [Moore] could have ‘proceed[ed] to the next

 step of the grievance process’ – administrative appeal – after the expiration of

 the 20 days.” Pavao, 679 F. App’x at 826 (quoting Fla. Admin. Code § 33-

 103.011(3), (4)). “Because [Moore] could have proceeded by filing an

 administrative appeal, the PLRA still requires him to file an appeal

 notwithstanding the prison’s lack of response.” Id. (citing Turner, 541 F.3d at

 1084, for the proposition that “a prison’s failure to respond to a formal

 grievance did not relieve the prisoner of his obligation to file an appeal when

 the grievance procedure provided that prisoners could file an appeal if they did

 not receive a response to a formal grievance within 30 days.”).

       Second,   Moore   argues    that    his   administrative   remedies   were

 unavailable, because “grievance office staff [threw] [his] grievances away” and

 hindered his attempts to exhaust, “which is common at Columbia C.I.”

 Response at 3, 5. But Moore’s conclusory assumption that his formal

 grievances were being destroyed does not amount to the type of intimidation

 that would render a grievance process unavailable. For example, Moore does

 not allege that prison officials withheld from him administrative remedy

                                          20
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 21 of 22 PageID 175




 forms. Instead, the record shows that he had access to the necessary form for

 submitting a grievance appeal to the Secretary, because he would have used

 that same form to file his many formal grievances with the warden. See

 Jenkins, 826 F. App’x at 836 (“[i]f an inmate is unsatisfied with the resolution

 of a formal grievance, he may appeal the grievance to the Office of the

 Secretary using Form DC1-303 (same form as a formal grievance)”). Moore also

 does not allege that prison officials engaged in any threatening or retaliatory

 behavior that deterred him from filing a grievance appeal with the Secretary.

 See Turner, 541 F.3d at 1085 (holding that a prison official’s threats of

 retaliation can render grievance process unavailable if: “(1) the threat actually

 did deter the plaintiff inmate from lodging a grievance or pursuing a particular

 part of the process; and (2) the threat is one that would deter a reasonable

 inmate of ordinary firmness and fortitude” from participating in the process).

 Moreover, as noted above, even if guards had intercepted his grievances, Moore

 could and should have completed the grievance process by submitting an

 administrative appeal when he received no response after twenty days. See

 Pavao, 679 F. App’x at 826. He did not do so.

       For these reasons, despite Moore’s efforts to inform officials of

 Defendants’ alleged misconduct, Moore did not properly exhaust the

 administrative remedies available to him. As such, the Motion is due to be



                                        21
Case 3:19-cv-00799-MMH-JBT Document 43 Filed 02/24/21 Page 22 of 22 PageID 176




 granted and Moore’s claims against Defendants Lee and Oswald dismissed for

 failure to exhaust.

         In consideration of the foregoing, it is now

         ORDERED AND ADJUDGED:

         1.    The claims against Defendant H. George are DISMISSED

 without prejudice.

         2.    Defendants Danielle M. Pippin[s] Lee and Tyler D. Oswald Motion

 to Dismiss and Incorporated Memorandum of Law (Doc. 24) is GRANTED.

 The claims against Defendant Lee and Defendant Oswald are DISMISSED

 without prejudice.

         3.    The Clerk shall enter judgment dismissing this case without

 prejudice, terminate any pending motions, and close the file.

         DONE AND ORDERED at Jacksonville, Florida, this 24th day of

 February, 2021.




 Jax-7

 C:      Darell Devon Moore, #J58406
         Counsel of record

                                          22
